EXHIBIT 10.6
AMENDMENT TO AND ACKNOWLEDGEMENT
OF CANCELLATION OF PROMISSORY NOTE AGREEMENT
This Amendment to and Acknowledgement of Cancellation of Promissory Note
Agreement (this “Agreement”) is dated as of February 4, 2010 and entered into by
and between Lifevantage Corporation, a Colorado corporation (the “Company”), and
C. Mike Lu (“Holder”).
     WHEREAS, the Company issued to Holder a promissory note dated September 24,
2009 in the original principal amount of $500,000 (the “Note”); and
     WHEREAS, the Company and Holder desire to amend the Note to provide that
the Holder may, and in accordance with this Agreement does, apply all or any
portion of the amounts payable by the Company to Holder under the Note towards
Holder’s subscription amount owed by Holder pursuant to the amended and restated
securities purchase agreement of even date herewith (the “SPA”) entered into
among the Company and certain accredited investors, one of which is Holder.
ACCORDINGLY, in consideration of the mutual covenants and agreements contained
in this Agreement, the receipt and sufficiency of which is hereby acknowledged,
the parties agree as follows:
1. Amendment. The Note is hereby amended to include a new section 2.3 which
reads in its entirety as follows:
“2.3 Application of Amounts Due. All or any portion of the Principal Amount,
interest or any other amounts due and payable under this Note may be applied
toward the subscription amount payable by Holder under any securities purchase
agreement entered into between or among Holder and the Company. To the extent
that any amount due and payable under this Note is so applied, such amount shall
be deemed immediately paid to Holder by the Company and the Principal Amount and
any other amounts due and payable under this Note shall be immediately reduced
by such amount.”
2. Election to Apply. Holder hereby irrevocably elects to apply the principal
amount of the Note, which the parties agree is $500,000, toward, and such amount
shall be deemed to be, the Subscription Amount (as such term is defined in the
SPA) payable by Holder pursuant to the SPA.
3. Payment of Interest. Concurrent with the execution of this Agreement, the
Company shall pay to Holder an aggregate amount equal to $64,607.14, which
represents the aggregate amount of interest and other payments due and payable
under the Note to Holder through the date hereof.
4. Termination of Note. Holder and the Company acknowledge and agree that each
and every obligation and right of the Company and Holder under the Note shall,
without further action of any party, automatically terminate and be extinguished
upon the execution of this Agreement by Holder and the Company and that the Note
Cancellation Date (as such term is defined in the Note) shall be deemed to be
the date of this Agreement.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement, which may be
executed in any number of original or facsimile counterparts, and each such
counterpart hereof shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement, to be signed as of the
date first above written.

       
THE COMPANY:
  HOLDER:
 
   
LIFEVANTAGE CORPORATION
   
 
   

 
 
   
Carrie Carlander, Chief Financial Officer
  C. Mike Lu

1